Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 01, 2018

The Court of Appeals hereby passes the following order:

A18A1601. SCHOLASTIC BOOK CLUBS, INC. v. LYNETTE T. RILEY, IN
    HER OFFICIAL CAPACITY AS COMMISSIONER OF THE GEORGIA
    DEPARTMENT OF REVENUE.

      On March 1, 2018, this Court granted Scholastic Book Clubs, Inc.’s
application for discretionary appeal of the superior court’s order affirming the
decision of the Georgia Tax Tribunal. See Scholastic Book Clubs, Inc. v. Lynette T.
Riley, in her Official Capacity as Commissioner of the Georgia Department of
Revenue, Case No. A18D0320 (decided March 1, 2018). The order directed that the
appellant file a notice of appeal within 10 days of the date of the order. Scholastic,
however, did not file a notice of appeal until March 13, 2018, twelve days after the
entry of the order.
      OCGA § 5-6-35 (g) imposes a mandatory obligation on an appellant to file a
notice of appeal within 10 days of the granting of a discretionary appeal. See OCGA
§ 5-6-35 (g) (“Within ten days after an order is issued granting the appeal, the
applicant, to secure a review of the issues, shall file a notice of appeal as provided by
law.”). The proper and timely filing of a notice of appeal is an absolute requirement
to confer jurisdiction upon this Court, and the burden is upon the appellant to file a
timely notice of appeal. Moncrief v. Tara Apts., Ltd., 162 Ga. App. 695, 695 (293
SE2d 352) (1982). Scholastic’s failure to comply with this requirement deprives us
of jurisdiction over his appeal. See Barnes v. Justis, 223 Ga. App. 671, 671 (478
SE2d 402) (1996) (dismissing a discretionary appeal for failure to file a timely notice
of appeal as required by OCGA § 5-6-35 (g)).              Accordingly, this appeal is
DISMISSED for lack of jurisdiction.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 05/01/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.